DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on January 24, 2022. Claims 1-10 and 12-15 are amended; claims 16-19 are new.
The applicant contends that the cited prior art does not disclose an arrangement in which the injection member (21) is situated behind the housing (50) (p. 17). Further, contra the Office’s assertion, the longitudinal and transverse directions are established, the latter being “formed by the longitudinal axis of slot 21” (p. 18). 
In response, the examiner notes, as an initial matter, that substantial 112 issues continue to obtain, thwarting a straightforward assessment of the metes of the claim set in relation to the prior art. As best can be ascertained, however, independent claim 1 does not even seek to codify the spatial relationship between the injection member and housing, rendering Applicant’s argument moot. Regarding the second point, the matter can be clarified simply by linking these directions to an objective marker, like substrate direction. As it stands with respect to claim language, considerations about the designation of the treatment unit’s front or side will necessarily be arbitrary. The rejections are maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “member,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “first admission member (20)” of claims 1, 3, and 15;
The “first injection member (21)” of claims 1, 4-5, 8, 12, and 15;
The “second injection member (31)” of claims 5 and 6; 
The “second admission member (30)” of claim 6;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The first admission member (20) will be interpreted as a tubular passage in accordance with paragraph [0092].
The first injection member (21) will be interpreted as a slot in accordance with paragraph [0092].
The second injection member (31) will be interpreted as a slot in accordance with paragraph [0105].
The second admission member (30) will be interpreted as a passage in accordance with paragraph [0105].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claim 1 is objected to for grammatical reasons. The tenth paragraph reads: “…connecting these two respective [sic] first admission member and first injection member.” The phrase ought to be scripted as: …connecting the first admission member and the first injection member. 
Claim 16 is objected to for grammatical reasons. The beginning of the claim ought to begin with The treatment unit according to…instead of “Treatment unit according to…”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The third paragraph of claim 1 specifies a “counter-electrode, in particular coincident with the support.” This syntax is idiomatic and unclear – does the counter-electrode constitute the support, or is it contained within the support as a subcomponent? Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of a support comprising an electrode as satisfying the contested limitation. (On page 10 of the remarks, Applicant indicated the Office’s provisional interpretation of the support comprising the electrode as accurate, yet this confirmation does not address the indefiniteness of the syntax. The examiner suggests directly specifying that the counter-electrode is contained within the support.)
Separately, as detailed above, both “first injection means” and “member” are being treated as nonce terms prompting a 112f interpretation. It is improper, however, to define one generic placeholder by reference to another – logically, a generic placeholder has no content and thus cannot define another thing. As such, the applicant’s attempt to define “first injection means” by recourse to “member (20)” and “member (21)” is indefinite. It should be noted that the insertion of qualifying terms, like “first admission” and “first injection,” do not alter the generic status of “member,” as they do not add structure. Correction is required.
Separately, the eighth, ninth, twelfth, and thirteenth paragraphs of claim 1 refers to “the first gas,” but this term lacks antecedent basis. Correction is required. To advance prosecution, the examiner will interpret the contested limitation as denoting the previously recited “treatment gas.”
Separately, the ninth paragraph characterizes the first injection member as “emerging opposite the support.” The examiner does not believe the verb “emerging” is apt, as it implies that the injection member is a nascent structure that has yet to fully form. The examiner suggests specifying that the member is situated opposite the support. 
Separately, the twelfth and thirteenth paragraphs respectively stipulate that the upstream region “extend[s] toward the first admission member” and the downstream region “extend[s] toward the first injection member.” This syntax presupposes that these two regions possess an innate orientation which clearly “extends toward” a given object. How does, for instance, the upstream region extend toward the direction of the first admission member but not the opposite direction, noting that the previous claim set specified that said region extended away from the same member? In other words, what characteristic of these regions allows one to determine whether they are extending toward or away from a given point? To advance prosecution, the examiner will accept the prior art disclosure of a first region fluidically coupled to a first admission member and a second region fluidically coupled to a first injection member as satisfying the contested limitations.
Separately, regarding these same “upstream” and “downstream” regions: upstream and downstream are relative terms which require a reference point establish their orientation. The claim, though, does not specify such a reference point. Correction is required.  
Separately, the penultimate paragraph describes the second direction of gas flow as being “oblique and perpendicular to said first direction.” However, as shown by both Figures 3 and 4, the second direction of flow, i.e., the flow through conduits 25 and 26, appears to form an acute angle, not oblique, with regard to the first flow of gas through the first admission member (20). Clarification is required.
Separately, the final paragraph refers to the “third direction being oblique, in particular perpendicular, with respect to the second direction.” This syntax improperly implies that perpendicular is a subset of oblique. Further, the nature of the “in particular” phrase is indeterminate: can the gas flow be either oblique or perpendicular, or just perpendicular? Clarification is required. To advance prosecution, the examiner will accept either angular range as satisfying the contested limitation.
Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite. The final three lines of claim 2 continue to use some variant of the term “extending,” e.g., “the first downstream conduit extends [sic] the first upstream conduit.” This syntax implies that the boundary of the upstream conduit extends into the downstream conduit, which is incorrect. The correct syntax is extends from. 
Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim characterizes the upstream face as being “turned towards the first admission member.” The upstream face, though, does not seem to be something that can turn, so to speak. The examiner suggests simply specifying that the face is oriented toward or faces the first admission member.
Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to the “width of the unit,” but this term lacks antecedent basis. Correction is required. To advance prosecution, the examiner will interpret “unit” as denoting the “treatment unit.”
Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to “this unit,” but for purposes of consistency, the examiner prescribes the term the treatment unit, i.e., …characterized in that the treatment unit further comprises…
Secondly, the applicant attempts to define “second injection means” by recourse to a “member (31),” which is also a nonce term. It is improper to define one generic placeholder by reference to another – logically, a generic placeholder has no content and thus cannot define another thing. As such, the applicant’s attempt to define “second injection means” by invoking “member (31)” is indefinite. Correction is required.
Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim attempts to define “second injection means” by recourse to a “member (30),” which is also a nonce term. It is improper to define one generic placeholder by reference to another – logically, a generic placeholder has no content and thus cannot define another thing. Correction is required.
Separately, the final paragraph of claim 6 includes the indeterminate syntax of “oblique, in particular perpendicular” in reference to the third direction. This syntax improperly implies that perpendicular is a subset of oblique. Further, the nature of the “in particular” phrase is indeterminate: can the gas flow be either oblique or perpendicular, or just perpendicular? Clarification is required. To advance prosecution, the examiner will accept either angular range as satisfying the contested limitation.
Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim stipulates that the relevant angle is “between 20 and 70 degrees, in particular between 40 and 50 degrees, especially around 45 degrees.” Of these three ranges, it is unclear which must be satisfied. Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of an angle between 20 and 70 degrees as satisfying the contested limitation.
Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim stipulates that the first admission member (20) is “placed in front, or downstream, with respect to the injection member (21), with reference to the travel of the substrate.” This syntax is indefinite, as it is unclear if the characterization of “downstream” further clarifies the prior characterization of “in front,” or whether these two terms stand in opposition. As shown by Figure 2, the first admission member (20) is certainly downstream of the injection member (21), but it is not “in front.” Resolution of this paradox is required. To advance prosecution, the examiner will provisionally interpret the contested limitation as specifying a downstream relationship. 
Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to “this unit,” but for purposes of consistency, the examiner prescribes the term the treatment unit, i.e., …characterized in that the treatment unit…
Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite. The final line of the claim refers to “each treatment unit,” but this term lacks antecedent basis because a second treatment unit hasn’t been claimed. Correction is required.
Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite. The final paragraph of this claim refers to the “pressing” of the auxiliary gas, but this verb is not apt, as it is unclear how a gas can be “pressed.” To advance prosecution, the examiner will interpret the contested limitation as expressing the concept of injecting a gas in the substrate’s vicinity.
Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to “member (31),” but this term lacks antecedent basis. The correct title, as introduced by claim 5, is “second injection member.” This title should be used throughout the claim set for purposes of consistency.
Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to “this unit,” but for purposes of consistency, the examiner prescribes the term the treatment unit, i.e., …characterized in that the treatment unit…
Separately, the claim characterizes the treatment unit as a “solid block,” but this is clearly incorrect given the presence of multiple cavities. Correction is required.
Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite. The final line of the claim refers to “each treatment unit,” but this term lacks antecedent basis because a second treatment unit hasn’t been claimed. Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al., US 2003/0113479, in view of Sugiyama, US 2005/0001527.
Claims 1, 12, 14-15, 18: Fukuda provides a system for the surface treatment of a substrate in motion (Fig. 2), including:
A support (7) for the substrate (6);
A counter-electrode (5), in particular coincident with the support [0076];
A treatment unit, including:
A housing including an electrode (2) [0132];
A first injection means, including:
A first admission member (11), i.e., a passage;
A first injection member, i.e., the slot at the end of the passage.
Regarding the feature of the “intermediate chamber,” Fukuda does not show a clear rendering of its dimension. In supplementation, Sugiyama provides a proper housing (101) for generating a plasma and distributing the fluid to a substrate in motion (Fig. 1). The housing includes a member (22) for admission of a gas and another member (15) for injecting said gas opposite the substrate support [0059]. Electrodes are embedded therein to generate a plasma, whereby an integrated dielectric prevents unwanted discharge between said electrodes [0018]. Further, the housing encloses an intermediate chamber (15b) having upstream and downstream regions. The chamber includes a “pool portion” (15b) which permits the gas to flow “obliquely,” as the claimed requires [0059]. As the claim does not establish the orientation of either the claimed “longitudinal view” or the “transverse view,” this vector may be chosen arbitrarily to coincide with the direction of flow through Sugjiyama’s system. It would have been obvious to configure Fukuda’s housing according to the paradigm established by Sugjiayama in order to generate a stable plasma at a position close to the substrate’s surface [0018].
Claim 2: The claimed “median axis” may be mapped arbitrarily at a point of symmetry with regard to the intermediate chamber.
Claim 3: Structure 30 of Sugiyama may be taken as the “central core” (Fig. 1). 
Claim 4: As shown by Figure 3 of Sugiyama, the injection member (4) extends over the width of the unit.
Claims 5-6: The second injector (4’) of Sugiyama may be taken as the “second injection means.” The orientation of this injector in relation to the intermediate chamber is coextensive with that of the first injector given their symmetry relative to said chamber.
Claims 7-11, 13, 16-17, 19: The enumerated angles and distances are matters which can be resolved by the application of ordinary skill via routine experimentation –it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716

/KARLA A MOORE/      Primary Examiner, Art Unit 1716